UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 2, 2014 Electronic Cigarettes International Group, Ltd. (Exact name of registrant as specified in its charter) Nevada 000-52745 98-0534859 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11335 Apple Drive, Nunica, Michigan 49448 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 384-3272 Victory Electronic Cigarettes Corporation (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year As previously disclosed on its Definitive Information Statement on Schedule 14C as filed with the SEC on June 13, 2014, Electronic Cigarettes International Group, Ltd. (the “Company”) changed its name from “Victory Electronic Cigarettes Corporation” to “Electronic Cigarettes Group International, Ltd.” (the “Name Change”). On July 2, 2014, the Company filed a Certificate of Amendment to its Articles of Incorporation (the “Amendment”) to affect the Name Change. A copy of the Amendment is attached to this Current Report on Form 8-K as Exhibit 3.1. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Amendment to Articles of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 9, 2014 ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. By: /s/James P. McCormick Name:James P. McCormick Title:Chief Financial Officer 3
